DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 7, 27-30, 33-35, 51 and 53-54 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites that there is at least 0.05 wt% and less than 10 wt% ethanol in the flavoring system, however, the only support for such amounts of ethanol (i.e. alcohol) is as the amount of residual alcohol in the second step of processing an alcohol-botanical extract, from a single botanical extract (0018-0031, 0027 of the pending Specification), not in the flavoring system as a whole.  

Further, the original Specification supports that (0046) the beverages may comprise less than about 1%, less than about 0.5%, or less than about 0.2% of the emulsions or ethanol solution. Therefore, given a beverage has about 0.05 to 80 wt% of a flavoring system, as claimed, said flavoring system can only have about 0.05 to 80 wt% of less than about 0.2% of an ethanol solution (i.e. a solution comprising ethanol), which means that the amount of ethanol in the flavoring system is miniscule, at best, not at least 0.05 wt% to less than 10 wt%, as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear as to how the claim of “crystals”, in claim 54, further limits the claim of “menthol”, since the ingredient is in a beverage and one of skill would understand that menthol crystals are soluble, therefore not in the crystal state when in the composition as a whole.  Further, patentability of composition claim is toward a composition as a whole, any components therein, and any chemical or physical structure they impart to the composition as a whole, not the source of ingredients therein. Therefore some critical element appears to be missing from the claim, such as one that describes how the menthol is maintained in a crystalline form while being in a beverage solution. 

Claim 34 recites “additional antimicrobial agent”, however, no antimicrobial agents were previously introduced in the claim, therefore the limitation is lacking antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 27, 29-30, 33 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Hughes (2009/0226549).
With regard to the prior art, the term/phrase "flavor system" encompasses anything having flavor.
With regard to the prior art, the term/phrase "menthol crystals" encompasses menthol.

Independent Claim 7
Beverages 
Kunlieda teaches methods of making beverages with flavor enhancers (ti.), including various types of powdered drinks (0055) (beverage products), which provides a method of making beverage products comprising a flavoring system, as claimed.

Kunlieda teaches powdered drinks comprise flavoring (0056), therefore they are a flavoring system.

Flavor systems
Kunlieda teaches the use of ingredients that enhance the flavor of beverages (0022), including multiple types of flavors (0035) and mixtures thereof (0049), which also constitute flavor systems.

Kunlieda teaches the use of a flavor enhancers comprising multiple flavoring (0039+) is used in an amount of from 0.000001 to 1 wt% (0057), which encompasses the claim of about 0.05 to 80 wt% of a flavor system.

1st flavoring component
Kunlieda teaches the flavor enhancer comprises three type of components A-C (0036), wherein component (C) includes peppermint and spearmint extracts (0049), and clove and cinnamon (0040, 0044-0045); in the form of essential oils (0044-0045).

Since the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of the first flavoring/s discussed above, the teaching encompasses the claimed amount of about 25 to 60 wt% of the 1st flavoring in the flavor system (i.e. flavor enhancer) which is converted to and encompasses about 0.0125 to 48 wt% in the composition as a whole.

	2nd flavor component
Kunlieda teaches the flavor enhancer comprises component (C) (0036), including including: menthol (0049).  
Since the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of the first flavoring/s discussed above, the teaching encompasses the claimed amount of about 15 to 50 wt% of the 2nd flavoring in the flavor system (i.e. flavor enhancer) which is converted to and encompasses about 0.0025 to 40 wt% in the composition as a whole.

Herbal extract
Kunlieda teaches the flavor enhancer comprises component (C) (0036), including the use of thymol, cinnamic aldehyde, eugenol and carvacrol (i.e. herbal extracts) (0049), which encompasses the claim of at least one of them.


Since the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of the first flavoring/s discussed above, the teaching encompasses the claimed amount of about 1 to 30 wt% in the flavoring system (i.e. flavor enhancer) which is converted to and encompasses about 0.0005 to 24 wt% in the composition as a whole.

Kunlieda teaches that flavor enhancers including herbal extracts are made by a variety of known methods (0029, 0034), including dissolving them with organic solvents such as ethanol (0031).  

Kunlieda does not discuss the amount of ethanol in the herbal extract. 
Hughes also teaches methods of making herbal extracts for flavoring systems (0005, 0045, ref. clms. 11-14) and further provides said extracts comprise: 5.03 wt% ethanol (Tables 1 and 7), which encompasses the claim of at least 0.05% wt and less than 10% wt ethanol in the herbal extract.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making herbal extracts, as the modified teaching above, to include the use of at least 0.05% wt and less than 10% wt ethanol, as claimed, because illustrates that the art finds suitable for similar intended uses, including methods of making herbal extracts (see MPEP 2144.07) further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Functionality
It would be reasonable to expect that similar compositions, comprising similar ingredients in similar amount, would function similarly, including: wherein the flavor system has a minimum inhibitory concentration of less than about 3 vol% for at least one microbe selected from the group consisting of Porphyromonas gingivalis, Actinomyces viscosus, Actinomyces naeslundii, Streptococcus mutans, Zygosaccharomyces Bailii, Saccharomyces cerevisiae, Brettanomyces bruxellensis, Alicyclobacillus acidoterrestris, and Fusobacterium nucleatum. 

Intended Use
Kunlieda teaches wherein the beverage product is a soft drink, carbonated soft drink, coffee, tea, or juice (0055).  Further, it would be reasonable to expect that similar compositions would have similar intended uses.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making edible compositions, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Further, Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 
Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.




Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  
In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 27, Kunlieda teaches the flavor system comprises an emulsion, comprising: at least one emulsifier, including lecithin and Quillaja saponin and combinations thereof (0034).

As for claim 29, Kunlieda teaches the flavor system comprises herbal extracts, from: ginger (0020), cumin, thyme, bay leaf, clove fennel, parsley, mustard, onion, cinnamon and allspice (0040, 0042+).

As for claim 30, Kunlieda teaches the flavor enhancer comprises component (C) (0036), including the use of: thymol, cinnamic aldehyde, eugenol and carvacrol (i.e. herbal extracts) (0049, 0042+), which encompasses the use of at least one of: thymol, cinnamic aldehyde, eugenol and carvacrol, and combinations thereof. 

Since Kunlieda teaches the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of component (C), the teaching encompasses the claimed amount of:
about 0.01 to 80 wt% eugenol, 
about 0.1 to about 80 wt% carvacrol, 
about 0.01 to about 80 wt% cinnamic aldehyde, or 
a combination thereof; in the flavoring system (i.e. flavor enhancer).

As for claim 33, Kunlieda teaches the use of essential oils (flavor oils) as beverage flavors (0049) and further shows examples of essences of citrus oils, fruit and cinnamon (0062).

As for claim 51, Kunlieda teaches that the flavor system comprises quillaja saponin), an emulsifier (0032, 0034). The examiner takes official notice that saponin also functions as a surfactant.

Claim 28 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Hughes (2009/0226549), as applied to claims 7, 27, 29-30, 33 and 51 above, further in view of Oleszek and Sigma.
Oleszek: Saponins in Food, Feedstuffs and Medicinal Plants; Proceedings of the phytochemical society of Europe; copyright 2000 by Springer-Science.

Sigma: Saponin from Quillaja Bark; Product Information Sheet, printed March 04, 2021.

As for claim 28, Kunlieda  teaches that the flavor system comprises a water soluble emulsion (e.g. quillaja saponin) (0032, 0034), however, does not discuss the HLB of the emulsifiers used.
Oleszek also teaches about using quillaja saponin as an emulsifier, and further provides it has an HLB value of about 15 (top of page 273, starting about line 6), which encompasses the claim of an emulsifier with an HLB of about 7-18.  
Sigma provides evidence that quillaja saponin is water soluble (see Solubility section).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using a quillaja saponin emulsifier, as the modified teaching above, to include that it is water soluble and has an HLB of about 7-18, as claimed, because the combination of Oleszek and Sigma illustrate that the art finds such properties of quillaja saponin as being suitable for similar intended uses, including methods of using a quillaja saponin emulsifier (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claim 34 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Hughes (2009/0226549), as applied to claims 7, 27, 29-30, 33 and 51 above, further in view of Franklin (20030228402).
As for claim 34, Kunlieda teaches the use of terpenes, such as thymol, eugenol, carvacrol, however, does not discuss their antimicrobial effect.
Franklin also teaches methods of making beverage products (0003) comprising extracts/essential oils (0098), including terpenes, such as thymol, eugenol, carvacrol and a combination thereof (0092), and further teaches that they are used in an effective amount of as preservatives (0095), anti-infective (0095) and antimicrobial (0106). Therefore, Franklin shows that the terpenes used by Kuniela, thymol, eugenol, and carvacrol, provide at least one antimicrobial agent, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages using of terpenes, such as thymol, eugenol, carvacrol, as the modified teaching above, to include that they provide an one antimicrobial effect, as claimed, because Franklin illustrates that the art finds terpenes, such as thymol, eugenol, carvacrol as being suitable for similar intended uses, including methods of making beverages using of terpenes, such as thymol, eugenol, carvacrol (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.


Claim 35 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Hughes (2009/0226549), as applied to claims 7, 27, 29-30, 33 and 51 above, further in view of VanBokkelen (2007/0160738).
As for claim 35, Kunlieda does not discuss the size of the emulsion.
VanBokkelen also teaches methods of making emulsions for beverages comprising flavoring oils (0004) that include terpenes (0052); and further provides that the beverage emulsion has an average particle size of 1 micrometer or less (ref. clm. 4), which encompasses the claim of a micro or nano emulsion. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making emulsions for beverages comprising flavoring oils that include terpenes, as the modified teaching above, to include that the beverage emulsion is a microemulsion or nanoemulsion, as claimed, because VanBokkelen illustrates that the art finds microemulsions or nanoemulsions as being suitable for similar intended uses, including methods of making emulsions for beverages comprising flavoring oils that include terpenes (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.




Response to Arguments
	It is asserted, that  Claim 7, 27-30, 33-35, 38-41, 44-46 and 49-52 are rejected under 35 U.S.C. § 112, as failing to comply with the written description requirement and as being indefinite, however, Applicant does not acquiesce to the Examiner's reasoning. 
The Examiner alleges that there is no support for a flavor system comprising "at least 0.05% wt and less than 10% wt ethanol." Office action at page 2. However, Applicant respectfully submits that the Examiner has misinterpreted claim 7 which, in fact, recites that the herbal extract comprises at least 0.05% wt and less than 10% wt ethanol, not the flavoring system. Support can be found in paragraph [0027]. 
In response, para. 0027 of the pending Specification is toward a middle/2nd step of a botanical extract method, it is not toward the finished extract, however, an intermediate product thereof, therefore this argument is not persuasive.

It is asserted, that the Examiner alleges that claim 54 is unclear because "crystals" does not further limit "menthol" in the claim. Office action at page 4. Specifying menthol as "menthol crystals" further limits the claim of menthol because "menthol crystals" indicate that the menthol added to the composition is in pure form and is not, for example, comprised by an oil which would contain components in addition to the menthol. In particular, the application specifies that "[m]enthol is a waxy, clear or white crystalline substance." As filed application at paragraph [0033]. Further, menthol crystals are the form of menthol that is used in the exemplified flavor systems of the Examples (e.g., Tables 2, 3, 5, and 9) and therefore, specifying "menthol crystals" clearly limits menthol. Claim 7 is amended to include the menthol crystals of claim 54 and claim 54 is cancelled. 


It is asserted, that solely in order to advance prosecution, claim 7 is amended to specify that the percentage for the minimum inhibitory concentration is percent volume and to delete the phrase "wherein an emulsion comprises an aqueous phase and the flavor system in an oil phase." 
In response, Applicant’s timely response is appreciated and said rejections are not re-issued herein.

It is asserted, that Claims 7, 27, 29-30, 33-35, 51 and 53-54 are rejected under 35 U.S.C. § 103(a) for allegedly being obvious over Franklin (US 2003/0228402) in view of the combination of Zwenger (School of Biological Sciences Faculty Publications 2008, 4), Taylor (U.S. Patent No. 5,616,358), Taherian (Journal of Food Engineering 2006, 77, 687-696), Kupper (U.S. Patent No. 4,612,205), Segvic (Klaric et al. Letters in Applied Microbiology 2007, 44, 36-42), VanBokkelen (US 2007/0160738), Mikkelsen (WO 2008/122286), and Chung (Phytomedicine 2006, 13, 261-266). 
On page 19 of the Office action, claim 28 is rejected under 35 U.S.C. § 103(a) for allegedly being obvious over Franklin in view of the combination of Zwenger, Taylor, 
Applicant does not acquiesce to the rejections, but solely to expedite prosecution, has amended independent claim 7. 
Claim 7 as amended is directed to a beverage containing a flavor system that includes about 25% wt to about 60% wt of a first flavor component "selected from the group consisting of peppermint oil, spearmint oil, oil of wintergreen, lavender oil, rosemary oil, clove oil, cinnamon oil, and a combination thereof" and about 15% wt to about 50% wt of a second flavor component "comprising menthol crystals" and an herbal extract comprising ethanol. The primary reference, Franklin, does not teach or suggest a flavor system comprising a first and second flavor component as in amended claim 7. Zwenger, Taylor, Taherian, Kupper, Segvic, VanBokkelen, Mikkelsen, Chung, and Ford do not cure the deficiencies of Franklin. 
The Examiner asserts that the primary reference, Franklin, discloses a method of making a beverage product that comprises terpenes. The Examiner concedes that Franklin does not disclose a flavor system, an amount of the flavor system in a beverage, an amount of herbal extract in a beverage, or an amount and type of alcohol of the herbal extract. For example, Office action at pages 7, 9, 10, and 12. However, the Examiner relies on nine secondary references to attempt to cure the deficiencies of Franklin. Setting aside whether one skilled in the art would have been motivated to combine Franklin with the other nine cited references, which Applicant in no way concedes, the combination of references still does not teach or suggest the emulsion comprising the flavor system of claim 7 or a flavor system comprising about 25% wt to 
In response, please see the new grounds of rejection above, necessitated by said amendments.

It is asserted, that one of skill in the art would not have been motivated to combine the ten references to arrive at the presently claimed invention without using hindsight. As in Hybritech Inc. v. Monoclonal Antibodies, Inc. 802 F.2d 1367 (Fed. Cir. 1986), "[t]he large number of references, as a whole ... skirt all around but do not as a whole suggest the claimed invention . [f]ocusing on the obviousness of substitutions and differences instead of on the invention as a whole." 
In response, in this case, examination only took into consideration knowledge which was within the level of ordinary skill at the time the claimed invention was made/claimed, and did not include knowledge gleaned only from the applicant’s disclosure, therefore such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

It is asserted, that the Examiner has failed to provide logical reasoning for why one of skill in the art would be motivated to combine all of the references. There must be motivation to combine the references to arrive at the claimed invention, the references cannot be used to merely supply a missing claim limitation. See Arendi v. Apple, 832 F.3d 1355 (Fed. Cir. 2016). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793